Citation Nr: 1443200	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  11-33 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability to include arthritis and degenerative disc disease (DDD). 

2.  Entitlement to service connection for chronic headaches also claimed as migraine headaches to include as secondary to cervical spine disabilities.


REPRESENTATION

Veteran represented by:	Mark Aiello, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to May 1992.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2014, the Veteran testified during a Board video conference hearing before the undersigned Veterans Law Judge (VLJ) sitting in Washington, DC; a transcript of that hearing is associated with the claims file.  


FINDING OF FACT

The preponderance of the probative (competent and credible) medical and other evidence of record indicates the Veteran's headaches and cervical spine disabilities are not related to his military service.


CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in or aggravated by active service and arthritis may not be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.303, 3.309 (2013).


2.  Chronic headaches were not incurred in or aggravated by active service and migraine headaches may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.303, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist 

VA has specified duties to notify and assist a claimant for benefits under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

In a May 2010 letter, VA informed the Veteran of the evidence necessary to substantiate his claims, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  The VCAA notice letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records (STRs), private treatment records, VA outpatient treatment reports, adequate VA examination and opinion as well as statements from the Veteran, and his attorney.  The Veteran was informed of evidence that would substantiate his claims during the hearing, and neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing. 

Thus, the duty to assist the Veteran with these claims also has been satisfied.


Service Connection Claims

The Veteran contends that his degenerative diseases of the cervical spine and headaches resulted from his military duties of carrying service weapons, including an 81-mm cannon on his neck.  

In general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303(a).

To establish entitlement to direct service connection for the claimed disability, there must be:  (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Organic diseases of the nervous system (migraine headaches) and arthritis are considered chronic, per se, and therefore will be presumed to have been incurred in or aggravated by service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of discharge from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a listed chronic disease (under 38 C.F.R. § 3.309(a) manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the veteran's present condition.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology analysis is applicable in cases involving conditions explicitly recognized as chronic diseases under 38 C.F.R. § 3.309(a)).

Service connection also may be granted for any disability shown after service, when all of the evidence, including that pertinent to service, shows the disability was incurred in service.  38 C.F.R. 3.303(d).  

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Medical evidence also is generally required to associate the claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

The Veteran meets the first requirement of any service-connection claim, which is he has the claimed disability.  Boyer v. West, 210 F.3d 1351, 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  He has received diagnoses of cervical spine arthritis and DDD (See March 2012 deposition of chiropractor Donald Pethal, D.C. and the May 2013 VA examination report), as well as diagnoses of headaches (see March 2004 clinical report from William Beaumont Hospital).  

The question then becomes whether the Veteran's claimed disabilities are a result of his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  

The Veteran's STRs show no complaints, treatment or diagnosis of headaches or a neck disability.  In May 1991, the Veteran complained of bilateral arm pain after playing basketball.  The diagnostic assessment was acute muscle strain.  There were no references to his neck or headaches.  However, the Veteran's STRs also contain numerous references to complaints, diagnoses and treatment for asthma - for which service connection is now in effect.

The record contains post service private outpatient records from William Beaumont Hospital that date between 2001 and 2008.  The first clinical complaints of headaches were noted in an August 2001 report.  The Veteran reported daily headaches that were relieved by over-the-counter (OTC) medications.  On this examination, his musculoskeletal system was considered normal.  In February 2002, he complained of neck pain and headaches.  He reported that his headaches began 3 years previously.  The diagnosis was chronic headaches.  The examiner reported that the headaches were rebound from the OTC medications.  In January 2003, he was treated for sinus headaches.  In March 2004, he was treated for neck pain and frequent headaches.  He attributed his neck stiffness to his sleeping posture.  He was treated for nasal congestion and prescribed muscle relaxant for his neck.  He was treated for headaches in December 2006.  

The claims file contains records from the Oakland Family Practice that date from 2002 to 2008.  Among these documents, is a September 2002 spiral computerized tomography (CT) scan of the brain that was considered negative.  This study was conducted in response to the Veteran's complaints of headaches.  

The claims file also includes records from Van Born Chiropractic Clinic that date from 2004 to 2009 which show that the Veteran was receiving treatment for musculoskeletal pain in his neck, shoulders, and lower back.  An August 2007 clinic report shows that the examiner answered the question regarding how and when his injuries occurred as; "[n]ormal wear and tear ([b]ricklayer construction)."  In  June 2008 record, the Veteran was reported to have complained of "headaches, arm, shoulder and back pain" that he reported began in June 2008. In a November 2008 report from the Oakland Family Clinic, the Veteran "complain[ed] of chronic muscle pains secondary to his physical labor."

In a March 2012 deposition, Chiropractor Pethal reported that he had been treating the Veteran since November 2004.  He indicated that X-rays in 2004 revealed arthritis and subluxation of the C-5 vertebrae.  More recent radiological study revealed decreased joint spaces of the C-5 and C-6 vertebrae of the cervical spine.  The chiropractor stated that the Veteran had an unusual amount of arthritis for his age.  The attorney pointed out that the chiropractor was a former Marine.  The attorney also pointed to a May 1991 clinical entry that shows that the Veteran complained of bilateral arm pain.  The chiropractor explained that arthritis takes time to develop and that the Veteran looking down and carrying service weapons could have caused arthritis.  Upon further questioning he stated that it was highly likely that the motions of walking and jogging with weapons caused his neck pathology.  The chiropractor noted that the Veteran has additional complaints to include headaches, light-headedness, dizziness, shoulder pain, and arm numbness.  He stated that these additional symptoms resulted from the positioning of his neck.

However, completely missing from Dr. Pathel's testimony, or counsel's questioning of the chiropractor, was any reference to the Veteran's post-military service employment; or the numerous references in the claims folder to the Veteran's asthma and repeated uses of both over-the-counter and prescribed medications for asthma and associated headaches. 

A VA examination was conducted in May 2013.  After reviewing the Veteran's file and examining him, this physician determined that the neck condition was not at least as likely as not related to the duties performed while in service.  In explaining his opinion, the examiner observed that service treatment records did not indicate a neck condition or injury, and that the Veteran's disorder was due to his post-service occupation of being a concrete finisher and bricklayer. The examiner also, and correctly, indicated that the Veteran's service treatment records indicated that the Veteran's in-service workload continued to decrease because of his asthma; that the Veteran self-reported at one point that his disorders arose from his being a "construction worker (just my line of work") on a chiropractic intake card.   

At the April 2014 video conference, the Veteran reported his military service and medical histories.  He stated that on military training for conditioning purposes, he carried an M-16 rifle and an 81 mm mortar tube which weighed approximately 35 pounds.  Training occurred 2-3 times a month.  The Veteran's attorney noted the May 1991 in-service treatment for the arms and legs.  The Veteran denied current neck pain.  In regard to his headaches, the Veteran stated that he experienced them during service but just took OTC medication.  He has had headaches since that time.  The attorney also agreed that the Veteran's basic contention is that the headaches are related to the neck.    

In deciding this claim, the Board must analyze the probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons and bases for rejecting or accepting any material evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

The Veteran is not credible in his account of having sustained continuous headaches during and since the service incident. See transcript, pages 6, 7 and 10.  Although the Veteran was treated for frontal sinus headaches in service, the STRS indicate that these were associated with the Veteran's continuing asthma symptoms. Instead, the evidence indicates that headaches were associated with neck pain many years after service. For example, in a February 2002 Beaumont Hospital record, the Veteran indicated that he had headaches for 3 years which had increased in severity in the previous 6 months. In February 2003, examiners at the Beaumont Hospital reported that the Veteran complained of frequent headaches, sinus congestion, shortness of breath secondary to asthma and "neck stiffness" that the Veteran related to a sleeping position.

The chiropractor's opinion is not probative. He makes no mention, either in his deposition or in other medical reports, of the Veteran's extensive post-service employment of brick layer. To be adequate, a medical opinion must do more than merely state a conclusion regarding the etiology of the claimed disorder, instead, must also support the conclusion with sufficient rationale and explanation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

The VA compensation examiner considered the possibility that the Veteran's current disability had its onset in service, but ultimately rejected such a connection based on reasonable principles that were supported by the medical and other evidence.  Furthermore, the medical evidence supports this VA examiner's conclusions.  In reviewing the Veteran's service as well as post-service histories, there is no evidence showing neck or headache complaints or a diagnosis of arthritis or chronic headaches in service or within a year of his discharge, and certainly not the required indication that they were at least 10-percent disabling.  

There are no records reflecting complaints, diagnosis, or findings related to headaches or his neck until approximately 2001, about 9 years after the Veteran's military service ended in 1992.  This is far removed from his service with no suggestion of its initial manifestation until many intervening years following conclusion of his service.  Even considering the Veteran's reports of a 3-year history of headaches (in the February 2002 private hospital report) would indicate that his headaches began in approximately 1999 -  an extended period of time from his service discharge.  

As noted above, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  Here, the VA compensation examiner, considered it noteworthy that there were no relevant findings of headaches or neck pain for many years afterwards, so well beyond the one-year presumptive period following service. 

As noted by the VA examiner, the Veteran himself attributed his neck pain to his profession as brick layer during his initial treatment for headaches and neck pain in 2001.  The Veteran makes no reference to his neck pain having onset during military service in 2001 when seeking medical care.  Still further, the Veteran also applied for VA benefits in 2002 (for his service-connected asthma) and made no mention of problems with headaches or neck pain.  In fact, the record contains multiple medical reports since 1997 and the Veteran does not refer to service-related headaches or neck pain until he filed for benefits in 2010.  The Board finds his earlier statements in conjunction with treatment more credible than his current statements made in conjunction with a claim for benefits.  Further, although lay persons are competent to provide opinions on some medical issues, see Kahana, supra, the specific issue in this case, falls outside the realm of common knowledge of a lay person.  

Walker, supra, stands for the proposition that continuity of symptomatology can aid in the substantiation of a claim where the diagnosis of chronic disability is questionable in service or within the first post-service year.  Id.  However, this is not such a case as there is no question of the assessment of cervical arthritis or migraine headaches in service as none was made.  Moreover, as explained above, the evidence does not substantiate the assessment or observation of migraine headaches or arthritis within the first post-service year.  Id.  

For these reasons and bases, the preponderance of the evidence is against the claims for service connection for chronic headaches and cervical spine disabilities.  Since the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The claim for service connection for a cervical spine disability is denied.

The claim for service connection for chronic headaches is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


